DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 09/13/2021.
As per instant Examiner Amendment, claims 1, 13, 18 and 21 has been further amended, and claim 2, 3, and 19 have been cancelled.
Claims 1, 4-18, 20, and 21 have been examined and are pending in this application. Claims 1, 18, and 21 are independent.
Claims 1, 4-18, 20, and 21 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Edward, James (Reg. No. 44,667), and conducted a telephone interview on 10/27/2021. During the interview, the Examiner proposed an examiner amendment to the independent claims brining the a portion of the dependent claim 2 for better clarity of the claims’ scope, and for putting the application in condition for allowance. Authorization for this Examiner’s Amendment was given by Mr. Edward, on 11/01/202.  Mr. Edward has agreed and authorized the Examiner to amend claims 1, 13, 18, 20 and 21, and cancel claims 2, 3, and 19.
Amendments to the Claims:
Replacing Claims 1-3, 13, 18, and 19-21 as following:
1.	(Currently Amended) 		A system for financial services management, the system comprising:
a mobile communication device comprising a computing platform having a memory and at least one processing device in communication with the memory; and
a mobile banking application of a first version stored in the memory, including first instructions that are executable by the at least one processing device and configured to:
	receive a plurality of first inputs from a user;
	determine, based on the first inputs, a financial competency level for the user;
	determine a plurality of first financial services that meet the financial competency level;
	in response to determining the plurality of first financial services, prompt a download, to the mobile communication device, of a second version of the mobile banking application that replaces the first version, wherein the second version of the mobile banking application is configured to provide the user access to only the plurality of first financial services;
receive, on an ongoing basis throughout a lifecycle of the mobile banking application, a plurality of second inputs from the user;
	determine, based on the second inputs and machine-learning techniques, an increased financial competency level for the user;
	determine a plurality of second financial services that meet the increased financial competency level; and
in response to determining the plurality of second financial services, prompt a download, to the mobile communication device, of a third version of the mobile banking application that replaces the second version, wherein the third version of the mobile banking application is configured to provide the user access to only the plurality of first and second financial services.

3.	(Canceled)	 
13.	(Currently Amended)	The system of Claim 11, wherein the third instructions are further configured to, in response to the user initiating the financial service transaction:
determine a current volume of funds in a financial account associated with the financial service transaction;
determine a post-financial service transaction volume remaining in the financial account after completion of the financial service transaction; and
present, to the user via a display of the mobile communication device, non-numeric visual indicators that indicate the current volume of funds in the financial account and the post-financial service transaction volume of funds that will be remaining in the financial account after conducting the financial service transaction. 
18.	(Currently Amended)		A computer-implemented method for management, the method implemented by one or more computing device processors and including:  
receiving, within a first version of a mobile banking application executing on a mobile communication device, a plurality of first inputs from a user;
	determining, based on the first inputs, a financial competency level for the user;
	determining a plurality of first financial services that meet the financial competency level;
	in response to determining the plurality of first financial services, prompt a download, to the mobile communication device, of a second version of the mobile banking application that replaces the first version, wherein the second version of the mobile banking application is configured to provide the user access to only the plurality of first financial services; 
receiving, on an ongoing basis throughout a lifecycle of the mobile banking application, a plurality of second inputs from the user;
	determining, based on the second inputs and machine-learning techniques, an increased financial competency level for the user;
	determining a plurality of second financial services that meet the increased financial competency level; and
in response to determining the plurality of second financial services, prompting a download, to the mobile communication device, of a third version of the mobile banking application that replaces the second version, wherein the third version of the mobile banking application is configured to provide the user access to only the plurality of first and second financial services.
19.	(Canceled) 				
20.	(Currently Amended)	The method of Claim 18, wherein receiving the plurality of first inputs further comprising receiving the plurality of first inputs associated with a mobile banking application onboarding procedure that comprises:
establishing an identity of the user without the user providing a textual input; and 
associating a financial account to the identity.
21.	(Currently Amended) 	A computer program product comprising:
a non-transitory computer-readable medium comprising: 
a first set of codes for causing a computer to receive, within a first version of a mobile banking application executing on a mobile communication device, a plurality of first inputs from a user;
	a second set of codes for causing a computer to determine, based on the first inputs, a financial competency level for the user;
	a third set of codes for causing a computer to determine a plurality of first financial services that meet the financial competency level;
	a fourth set of codes for causing a computer to, in response to determining the plurality of first financial services, prompt a download, to the mobile communication device, of a second version of the mobile banking application that replaces the first version, wherein the second version of the mobile banking application is configured to provide the user access to only the plurality of first financial services;
a fifth set of codes for causing a computer to receive, on an ongoing basis throughout a lifecycle of the mobile banking application, a plurality of second inputs from the user;
	a sixth set of codes for causing a computer to determine, based on the second inputs and machine-learning techniques, an increased financial competency level for the user;
	a seventh set of codes for causing a computer to determine a plurality of second financial services that meet the increased financial competency level; and
an eighth set of codes for causing a computer to, in response to determining the plurality of second financial services, prompt a download, to the mobile communication device, of a third version of the mobile banking application that replaces the second version, wherein the third version of the mobile banking application is configured to provide the user access to only the plurality of first and second financial services.

Response to Arguments/Remarks
The objections to claim 7 and 20, have been withdrawn as the claims are amended
Claims 1, 4-18, 20, and 21 are allowed. Over prior-art
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system for making specified resource management services available to a user through a mobile application and/or online portal based on the user's determined level of resource management competency. Further, an intuitive platform for resource management is provided that can provide instinctual guidance throughout the entire lifecycle of a user's engagement with the resource 
The closest prior art, as previously recited, Kanevosky (US 10,158,616) is generally directed to systems and methods for online access credential transition are described, including receiving a first string of elements associated with a subsequent online access credential, during a credential transition period, receiving a second string of elements associated with an attempted subsequent online access credential, performing a matching operation to determine a degree of matching between the first string of elements and the second string of elements, and based on the degree of matching between the first string of elements and the second string of elements, providing online feedback, and prompting another attempted subsequent online access credential, Daneshvar (US 72017/0249168) is generally directed to system and method for receiving a user input via an adaptive interface device including a display, include a pattern detection and evaluation circuit configured to detect and evaluate a pattern of the user input selections of an icon of a plurality of icons on a main-display interface of the display, a cognitive level estimation circuit configured to estimate a cognitive level of a user based on the pattern, an interface design determination circuit configured to determine an interface design out of a plurality of interface designs stored in a database results in a highest value of the cognitive level of the user, and a design updating circuit configured to update the main-display interface according to the interface design having the highest value of the cognitive level of the user, and Ngyuen (US 2012/0011594) is generally directed to method of providing an online verifiable consent from a parent to a minor to permit usage of an online education system and that prevents misrepresentation and unauthorized 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 09/13/2021, for consideration of an allowance, none of Kanevosky , Daneshvar, and Ngyuen, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of receive a plurality of first inputs from a user; determine, based on the first inputs, a financial competency level for the user; determine a plurality of first financial services that meet the financial competency level; in response to determining the plurality of first financial services, prompt a download, to the mobile communication device, of a second version of the mobile banking application that replaces the first version, wherein the second version of the mobile banking application is configured to provide the user access to only the plurality of first financial services; receive, on an ongoing basis throughout a lifecycle of the mobile banking application, a plurality of second inputs from the user; determine, based on the second inputs and machine-learning techniques, an increased financial competency level for the user; determine a plurality of second financial services that meet the increased financial competency level; and in response to determining the plurality of second financial services, prompt a download, to the mobile communication device, of a third version of the mobile banking application that replaces the second version, wherein the third version of the mobile banking application is configured to provide the user access to only the plurality of first and second financial services, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 18, the claim is directed to a method, and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 18 is also considered allowable for the same reason set forth above for claim 1.
As to claim 21, the claim is directed to a program product, and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 21 is also considered allowable for the same reason set forth above for claim 1.
As to claims 4-17, and 20 the claims are dependent from claims 1 or 18, respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439